ORDER
DON OWEN COSTELLO, Pro Tern Judge.
*105This matter eame before the Court1 on June 21, 2004 for oral argument of defendants’ motions to dismiss the first amended complaint.2 Defendants move to dismiss the first, second and third claims for relief on grounds of mootness and for failure to state claims upon which relief can be granted.3 The court has reviewed and considered the pleadings, motions, and supporting materials filed before and after the appeal, and the oral arguments, and being fully advised in the premises, makes this order.
The court finds the first (declaratory judgment) and third (writ of mandamus) claims, if proven, are claims upon which relief can be granted under this court’s Constitutional “power to review and overturn tribal legislative actions for violations of the Constitution* * *.” G.R. Const, art. IV, Sec. 3; FRCP 12(b)(6). These claims are live controversies. The second claim for relief (injunction) is not a live controversy.
IT IS ORDERED that defendants’ motions to dismiss the first and third claims are denied.
IT IS ORDERED that defendants’ motions to dismiss the second claim are granted, with prejudice.

.This case is on remand from the Grand Ronde Court of Appeals. Pearsall v. Tribal Council for the Confederated Tribes of the Grand Ronde Community of Oregon, et al., No. A-03-04-001, 2004 WL 5599260 (Grand Ronde Ct.App., Mar. 9, 2004) http://www. grandronde.org/court/PublishedOpinions/ PearsallE-20030127.pdf


. The following persons appeared at argument: Terrence Kay, plaintiff's attorney; Per Ramfjord, defendant tribal council's attorney; Paul Cooney, defendant Leno’s attorney; Mark I rick, defendants Haller's and Reibaeh Sr.’s attorney.


. The first amended complaint originally set forth seven claims. Plaintiff voluntarily dismissed claims four through seven.